DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 16/973,263, filed 8 December 2020, which is a National Stage Application under 35 U.S.C. § 371 of International Application PCT/KR2019/006899, filed 7 June 2019, which claims priority to Korean Application No. KR10-2018-0066202, filed 8 June 2018.
Claims 1–10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See M.P.E.P. § 608.01(b).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–10 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 9,325,973 B1 (“Hazeghi”) in view of International Publication WO 2017/149092 A1 (“Aschwanden”), both of which are listed as ‘Y’ references in the Written Opinion for corresponding International Application PCT/KR2019/006899 and cited in the 8 December 2020 Information Disclosure Statement.
Hazeghi, directed to structured light depth scanning, teaches with respect to claim 1:
A camera module comprising:
a lighting unit configured to output an incident light signal to be emitted to an object (18:1, pattern projection system 30);
a lens unit configured to concentrate a reflected light signal reflected from the object (18:15–16, lens associated with each camera);
an image sensor unit configured to generate electric signals from the reflected light signal concentrated by the lens unit (id., image capture plane associated with each camera);
a tilting unit configured to shift an optical path of at least one of the incident light signal and the reflected light signal for each image frame in units of subpixels of the sensor unit (20:50–64, actuators tilt optical axis of light source 300); and
an image control unit configured to extract depth information of the object using a phase difference between the incident light signal and the reflected light signal (19:1–57, spatially mapping target object based on phase).
The claimed invention differs from Hazeghi in that the claimed invention operates at a sub-pixel resolution.  Hazeghi does not specify this limitation.  However, Aschwanden, directed to a camera, teaches with respect to claim 1:
wherein the image control unit comprises an image controller configured to extract the depth information having a higher resolution than a plurality of subframes generated using the electric signals on the basis of the subframes (22:20–33, superimposing a plurality of images captured by tilting an optical sensor or lens to form a super-resolution image).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the Hazeghi images captured by tilting the projected light at different angles to form a single super-resolution image, as taught by Aschwanden, in order to overcome the limitations of small optical devices, such as a mobile phone camera.  Aschwanden 5:17–26.

Regarding claim 2, Hazeghi in view of Aschwanden teaches the camera module of claim 1, wherein the image control unit generates a high-resolution subframe having a higher resolution than the plurality of subframes (Aschwnden 22:20–23, super-resolution image), which correspond to reference signals having the same phase and have different optical paths (id., changing of optical path of light by moving lens or optical sensor), by rearranging pixel values of the plurality of subframes (id., as sensor moves, specific pixel areas within move).

Regarding claim 3, Hazeghi in view of Aschwanden teaches the camera module of claim 2, wherein the image control unit generates a plurality of high-resolution subframes corresponding to reference signals having different phases (Hazeghi 19:48–57, phases of projected pattern that changes as light source 300 tilts)
and extracts the depth information using the plurality of high-resolution subframes (19:1–57, spatially mapping target object based on phase).

Regarding claim 4, Hazeghi in view of Aschwanden teaches the camera module of claim 3, wherein the image control unit rearranges the pixel values of the plurality of subframes in a high-resolution pixel grid in a direction in which the optical path is shifted on the basis of a subframe of which an optical path is identical to a preset preference path among the plurality of subframes (Hazeghi 20:58–64, effective tilting of optical axis along two degrees of freedom).

Regarding claim 5, Hazeghi in view of Aschwanden teaches the camera module of claim 4, wherein the image control unit may rearrange the pixel values of the plurality of subframes in the high-resolution pixel grid by applying weights to the pixel values of the plurality of subframes (Aschwanden 20:29–30:13, shifting optical components to produce the sharpest image).

Regarding claim 6, Hazeghi in view of Aschwanden teaches the camera module of claim 5, wherein the weights are set differently depending on a size of the subpixels or the direction in which the optical path is shifted (Aschwanden 30:8–9, proportionate signal to shifting actuator so as to provide highest sharpness).

Regarding claim 7, Hazeghi in view of Aschwanden teaches the camera module of claim 1, wherein the image control unit generates low-resolution depth information having the same resolution as the plurality of subframes (Hazeghi 19:1–57, depth mapping), which correspond to reference signals having the same phase and have the same optical path (19:48–57, single image within depth imaging using a particular tilt of the projected pattern), on the basis of the plurality of subframes (19:1–57, depth mapping as a whole over a plurality of phases).

Regarding claim 8, Hazeghi in view of Aschwanden teaches the camera module of claim 7, wherein the image control unit generates a plurality of pieces of low-resolution depth information corresponding to different optical paths (Hazeghi 19:1–57, depth mapping over a plurality of images formed from the projected light pattern being tilted to be at a different phase)
and extracts the depth information using the plurality of pieces of low-resolution depth information (id.).

Regarding claim 9, Hazeghi in view of Aschwanden teaches the camera module of claim 8, wherein the image control unit rearranges the pixel values of the plurality of subframes in a high-resolution pixel grid according to a direction in which the optical path is shifted on the basis of low-resolution depth information corresponding to an optical path is identical to a preset preference path among the plurality of pieces of low-resolution depth information (Hazeghi 20:58–64, effective tilting of optical axis along two degrees of freedom).

Regarding claim 10, Hazeghi in view of Aschwanden teaches the camera module of claim 9, wherein the image control unit rearranges the pixel values of the plurality of pieces of low-resolution depth information in the high-resolution pixel grid by applying weights to the pixel values of the plurality of pieces of low-resolution depth information (Aschwanden 20:29–30:13, shifting optical components to produce the sharpest image).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/David N Werner/Primary Examiner, Art Unit 2487